Citation Nr: 9900566	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased rating for hiatal hernia, 
currently rated as 10 percent disabling.

Entitlement to an increased rating for postoperative 
bilateral inguinal hernia currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1962.  

This matter comes to the Board of Veterans Appeals (the 
Board) from a January 1994 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied a compensable evaluation for residuals 
of bilateral inguinal hernia, and an evaluation in excess of 
10 percent for residuals of a hiatal hernia.  Thereafter, a 
RO hearing officer in December 1994 granted a 10 percent 
evaluation for a right inguinal hernia postoperative scar.  

In June 1997, the Board remanded the case to the RO for 
additional development.  The case has recently been returned 
to the Board for appellate consideration.

The issue of secondary service connection for gastritis is 
discussed in the remand portion of this decision that also 
includes the issue of an increased rating for hiatal hernia.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the manifestations of 
bilateral inguinal hernia are more disabling than reflected 
in the current disability evaluation.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against an increased rating for postoperative bilateral 
inguinal hernia.


FINDINGS OF FACT

1.  There is a tender postoperative scar from right inguinal 
hernia repair.

2.  The veterans bilateral inguinal hernia are 
postoperative, nonrecurring on the left and for many years 
with no recurrence on the right, do not require truss or belt 
for support and there is no objective evidence of lower 
extremity functional impairment as a result of the 
postoperative hernia residuals.

3.  Postoperative residuals of bilateral inguinal hernia have 
not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative bilateral inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Codes 7338, 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in May 1963 considered service medical records and VA 
medical records and granted service connection for bilateral 
postoperative inguinal hernia and assigned a 10 percent 
rating for the recurrent right inguinal hernia and a 
noncompensable rating for the left inguinal hernia under 
Diagnostic Code 7338 criteria, rating each hernia separately.  
The RO added Diagnostic Code 7804 to the rating scheme for 
right recurrent right inguinal hernia in 1966 and in 1969 
added inguinal neuroma to the disability rating.  

In 1981 the RO continued a 10 percent rating under Diagnostic 
Code 7338 and combined the postoperative bilateral inguinal 
hernia with right inguinal neuroma.  In early 1983 The RO 
reduced the 10 percent disability rating to noncompensable 
after a VA examiner reported no evidence of hernias and 
resolution of a right inguinal neuroma.  The veteran did not 
complete an appeal from a 1986 rating decision that continued 
the noncompensable evaluation.  On a contemporaneous VA 
examination that found no evidence of recurrence of inguinal 
hernia it was reported by history that he had had no hernia 
surgery since the mid 1960s, that he had not noticed any 
bulges on current examinations and that he had been told 
there had been no recurrence of the hernia.  

The next pertinent communication from the veteran was a claim 
for increase received in 1993.  At a 1994 RO hearing he 
reported no recent recurrence of inguinal hernia and reported 
complaints principally on the right side with tender scaring 
(Transcript, inter alia, 4-10).

A VA examination in 1994 reported no restriction of motion of 
the legs from 
inguinal hernia and tenderness in the right inguinal area but 
without recurrent hernia on either side.  The veteran had no 
complications on the left after surgery.  There was a 7-inch 
right inguinal scar with a depressed area near the inguinal 
area with a Y shaped exiting scar on each side.  

There was no recurrence of inguinal hernia but the area was 
tender, as was the area of the scrotum and to some extent the 
medial side of the leg.  The diagnoses included status post 
left inguinal hernia repair with no complications or 
recurrence and status post right inguinal hernia repair with 
prior surgery and tenderness in the right inguinal area but 
no hernia at present.

Upon review of the examination report and hearing testimony a 
RO hearing officer in late 1994 assigned a separate 10 
percent rating for a tender right inguinal hernia surgical 
scar under Diagnostic Code 7804 criteria.  

The VA outpatient treatment records during the early and mid 
1990s obtained as a result of the Board remand shows 
treatment directed to other disorders.

On a VA examination in 1997, the examiner reported that 
history was obtained from the veteran and review of extensive 
records provided by VA and the veteran.  He complained of 
pressure and a pulling sensation of the right groin and had 
the right testicle removed in an attempt to relieve some of 
the pressure.  He was told that he could not golf, bowl or 
continue to fly.  Currently he complained of constant 
pressure and pulling sensation of the right groin that 
prevented him from doing certain activities he enjoyed.  
Objectively there was an approximately 8-inch scar in the 
right inguinal area with a large scarring defect in its 
medial portion that was tender to palpation.  There was no 
detectable hernia present.  The diagnosis was status post 
right inguinal hernia repairs with residual pressure and 
tightness in the area of the scar due to previous surgeries 
with minimal limitations to his current activities.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable shall be rated 60 
percent.  Inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible shall be rated 30 percent.  
Postoperative recurrent inguinal hernia, readily reducible 
and well supported by truss or belt may be rated 10 percent.  
If not operated, but remediable or small, reducible, or 
without true hernia protrusion a 0 percent rating may be 
assigned.  Note: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable. This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  Diagnostic Code 7338.

Superficial scars poorly nourished, with repeated ulceration 
shall be rated 10 percent.  Diagnostic Code 7803.

Superficial scars, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  

The veteran has been provided comprehensive evaluations in 
connection with the claim and other records have been 
obtained prior to and as a result of the Board remand.  The 
pertinent history has been considered and his treatment 
record reviewed.  Having reviewed the development completed 
in this appeal as a result of the 1997 remand, the Board 
believes that the record is adequate for an informed 
determination regarding bilateral inguinal hernia.  

There is no report of any appreciable change in symptoms 
since the 1997 examination in the veterans recent 
correspondence to require another remand for any more recent 
treatment records that may be outstanding and no more recent 
examination has been reported.  The examiner in 1997 
addressed the veterans complaints that notably were directed 
to the right inguinal hernia repair residuals.  No complaint 
was made for the left side and no findings were recorded.  In 
view of the history and current complaints, the Board does 
not find that the veteran has been prejudiced by the 
examiners focus on the postoperative right inguinal hernia.  
Stegall v. West, 11 Vet. App. 268 (1998).   

The veterans hernia residuals are rated in accordance with 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 
which evaluate recurrence, reducibility and need for support 
as primary rating criteria for the incremental ratings from 
0 to 60 percent.  Superficial scar residuals are rated on 
symptomatic residuals or functional impairment as noted 
above.  The Board finds the selected rating schemes 
appropriate for the veterans disability in view of the 
symptomatology.  

Applying the information from recent examination reports to 
the rating schedule criteria leads the Board to conclude that 
a higher evaluation is not warranted.  The basic elements for 
a compensable rating for recurrence of hernia and need for 
support are not shown.  Overall, the objective findings 
appear no more than the corresponding percentage evaluation 
under Code 7338 of 0 percent would contemplate.

The rating scheme does not require a mechanical application 
of the data to the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 0 percent 
evaluation.  A 10 percent evaluation contemplates recurrent 
hernia and the need for support; and superficial scars 
alternatively must show symptoms as noted above.  

The VA examinations offer significant probative value 
relevant to the hernia residuals including scar and the 
consistency in reporting pertinent evaluative criteria 
reasonably allow them to be accorded significant probative 
weight.  



The disability from the hernia residuals appears manifested 
by little appreciable objective evidence of disability other 
than what is accounted for in the 10 percent evaluation for 
postoperative right inguinal hernia scar residuals which is 
the highest schedular evaluation under Code 7804.  

There does not appear to be any argument regarding the 
asymptomatic left inguinal hernia, postoperative and the 
right inguinal hernia apparently has not been recurrent for 
many years.  The neuroma was noted several yeas previously to 
have resolved and has not since been reported.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the claim.  38 C.F.R. § 4.7.

The Board notes that from the information on file through 
hearing testimony, medical history, and examination, it 
appears that the appellants bilateral inguinal hernia 
disability has not rendered his disability picture unusual or 
exceptional in nature, shown to in and of itself constitute 
marked interference with employment, or to have required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding assignment of an evaluation in excess of the 
current rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for postoperative 
bilateral inguinal hernia.


ORDER

Entitlement to an increased rating for postoperative 
bilateral inguinal hernia is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The representative in December 1998 written argument on 
appeal clearly raised the issue of secondary service 
connection for gastritis.  Secondary service connection may 
be granted on the basis of aggravation as well as causation.  
This is an inextricably intertwined issue that must be 
adjudicated in order to arrive at a fair evaluation of the 
veterans gastrointestinal disability from the standpoint of 
coexisting abdominal conditions.  

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. 

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Gastritis 
(Diagnostic Code 7307) and hiatal hernia (Diagnostic Code 
7346) are subject to these guidelines.  Thus, the issues are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to the 
intertwined claim for service connection 
for gastritis on a secondary basis and an 
increased rating for his hiatal hernia.  
After securing any necessary 
authorization or medical releases from 
the veteran, the RO should request and 
associate with the claims file legible 
copies of the veterans complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veterans response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran and his representative should 
be advised that they may submit additional 
evidence or argument on the remanded issues.

3.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should adjudicate the 
intertwined issue of service connection for 
gastritis on a secondary basis, to include a 
determination of whether the claim is well 
grounded, and then if warranted readjudicate 
the issue of an increased rating for hiatal 
hernia.

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
